Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABILITY NOTICE

Examiner’s Amendment

1.  	Applicant has authorized Examiner, via an email sent on 9/29/2021, to move up contents of Claim 4 and Claim 25 into independent Claims 1 and 22 respectively, and instead agreed to cancel Claims 4, and 25. A copy of authorization email is attached. A copy of authorized “Examiner’s Amendment” is attached and is also shown below as well:


1. (Currently Amended) A Discontinuous Reception (DRX) method, comprising:
determining, by a terminal device, a first service type, wherein the first service type is a service type of a service which is being transmitted between the terminal device and a network device;
determining, by the terminal device, a first length according to the first service type without being indicated by the network device through high-layer signaling; and
determining, by the terminal device, the first length as a length of a timer for DRX of the first service type;
	wherein determining, by the terminal device, the first length according to the first service type comprises:
selecting, by the terminal device, the first length from a timer length section corresponding to the first service type according to a first mapping relationship, wherein the first mapping relationship is configured to represent a corresponding relationship between at least one service type and at least one timer length section, the first mapping relationship is specified in advance in a protocol, and the at least one service type comprises the first service type;
	wherein, under a condition that the timer is a DRX inactivity timer, a HARQ RTT timer or a DRX retransmission timer, the at least one service type corresponds to at least one HARQ process Identifier (ID), and
determining, by the terminal device, the first length according to the first service type comprises:
determining, by the terminal device, a first HARQ process ID according to the first service type, wherein the first HARQ process ID is configured to represent a HARQ process ID corresponding to data transmission; and
determining, by the terminal device, the first length according to the first HARQ process ID.


2. (Original) The method of claim 1, wherein the timer is at least one of following timers:
an on-duration timer, a DRX inactivity timer, a Hybrid Automatic Repeat reQuest (HARQ) Round Trip Time (RTT) timer and a DRX retransmission timer.

3. (Cancelled)

4. (Cancelled)

5. (Currently Amended) The method of claim [[4]] 1, wherein determining, by the terminal device, the first length according to the first HARQ process ID comprises:
determining, by the terminal device, the first length according to the first HARQ process ID and a second mapping relationship, wherein the second mapping relationship is configured to represent a corresponding relationship between the at least one HARQ process ID and the at least one timer length section, and the at least one HARQ process ID comprises the first HARQ process ID.

6. (Previously Presented) The method of claim 1, wherein the service type is classified according to any one of following information:
a Quality of Service (QoS)-flow-ID, a Data Radio Bearer (DRB), a logical channel and a logical channel group.

7. - 21. (Cancelled)

22. (Currently Amended) A Discontinuous Reception (DRX) device, comprising:
a processor, and 
a memory configured to store instructions executable by the processor;
wherein the processor is configured to execute the instructions to implement a method comprising:
determining, by a terminal device, a first service type, wherein the first service type is a service type of a service which is being transmitted between the terminal device and a network device;
determining, by the terminal device, a first length according to the first service type without being indicated by the network device through high-layer signaling; and
determining, by the terminal device, the first length as a length of a timer for DRX of the first service type;
wherein determining, by the terminal device, the first length according to the first service type comprises:
selecting, by the terminal device, the first length from a timer length section corresponding to the first service type according to a first mapping relationship, wherein the first mapping relationship is configured to represent a corresponding relationship between at least one service type and at least one timer length section, the first mapping relationship is specified in advance in a protocol, and the at least one service type comprises the first service type;
		wherein under a condition that the timer is a DRX inactivity timer, a HARQ RTT timer or a DRX retransmission timer, the at least one service type corresponds to at least one HARQ process Identifier (ID), and
the processor is configured to:
determine a first HARQ process ID according to the first service type, wherein the first HARQ process ID is configured to represent a HARQ process ID corresponding to data transmission, and
determine the first length according to the first HARQ process ID.

23. (Original) The device of claim 22, wherein the timer is at least one of following timers:
an on-duration timer, a DRX inactivity timer, a Hybrid Automatic Repeat reQuest (HARQ) Round Trip Time (RTT) timer and a DRX retransmission timer.

24. (Cancelled)

25. (Cancelled) 

26. (Currently Amended) The device of claim [[25]] 22, wherein the processor is configured to:
determine the first length according to the first HARQ process ID and a second mapping relationship, wherein the second mapping relationship is configured to represent a corresponding relationship between the at least one HARQ process ID and the at least one timer length section, and the at least one HARQ process ID comprises the first HARQ process ID.

27. (Previously Presented) The device of claim 22, wherein the service type is classified according to any one of following information:
a Quality of Service (QoS)-flow-ID, a Data Radio Bearer (DRB), a logical channel and a logical channel group.

28 - 42. (Cancelled)





Allowable Subject Matter

2. The following is an Examiner’s statement of reasons for allowance: 




……….wherein under a condition that the timer is a DRX inactivity timer, a HARQ RTT timer or a DRX retransmission timer, the at least one service type corresponds to at least one HARQ process Identifier (ID), and  the processor is configured to:
determine a first HARQ process ID according to the first service type, wherein the first HARQ process ID is configured to represent a HARQ process ID corresponding to data transmission, and
determine the first length according to the first HARQ process ID (As indicated by independent claims 1 and 22) 

Claims 2, 5, 6 and 23, 26, 27 are also allowed for their dependence on independent claims 1 and 22 respectively.

Conclusion

3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3198. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477